      Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 1 of 30



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-------------------------------------- X

MICHAEL RAPAPORT and MICHAEL          :    Case No. 1:18-CV-08783
DAVID PRODUCTIONS, INC.,
                                      :
                 Plaintiffs,               MEMORANDUM OF POINTS AND
                                      :    AUTHORITIES IN SUPPORT OF
     -against-                             PLAINTIFFS’ MOTION FOR
                                 :         RECONSIDERATION OF MARCH 29,
BARSTOOL SPORTS, INC., ADAM                2021 MEMORANDUM AND ORDER,
SMITH, KEVIN CLANCY, ERIC NATHAN :         OR, IN THE ALTERNATIVE, FOR
and DAVID PORTNOY,                         CERTIFICATION OF
                                 :         INTERLOCUTORY APPEAL
             Defendants.
                                 :
-------------------------------------- X

-------------------------------------- X

BARSTOOL SPORTS, INC.,                :

                 Counterclaimant,     :

     -against-                        :

MICHAEL RAPAPORT and MICHAEL          :
DAVID PRODUCTIONS, INC.,
                                      :
                 Cross-Defendants.
                                      :

                                      :

-------------------------------------- X
        Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 2 of 30


                                                TABLE OF CONTENTS

I.     PRELIMINARY STATEMENT .............................................................................1

II.    LEGAL STANDARD ..............................................................................................2

III.   BARSTOOL’S COUNTERCLAIM ........................................................................2

IV.    COUNTS IX-X OF PLAINTIFFS’ FAC: FRAUDULENT CONCEALMENT
       AND INDUCEMENT .............................................................................................7

       1.         Barstool’s Misleading Partial Disclosures and Duty to Remedy ...............11

       2.         Barstool’s Superior Knowledge and Duty to Disclose ..............................13

V.     COUNT VIII OF PLAINTIFFS’ FAC: BREACH OF CONTRACT (SECTION 4
       OF PRINCIPAL AGREEMENT) ..........................................................................16

VI.    COUNT XI OF PLAINTIFFS’ FAC: DEFAMATION AND DEFAMATION
       PER SE...................................................................................................................20

       A.         Overlooked Evidence that Barstool’s Audience Interpreted Defendants’
                  Defamatory Statements as True .................................................................21

       B.         Overlooked Evidence Relating to Accusations that Mr. Rapaport is a
                  Fraud and a Racist ......................................................................................22

VII.   CONCLUSION ......................................................................................................25




                                                                   ii
           Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 3 of 30



                                                 TABLE OF AUTHORITIES

                                                                  Cases

Aetna Cas. & Sur. Co. v. Aniero Concrete Co., 404 F.3d 566 (2d Cir. 2005).............................. 11

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) ........................................................... 2

Bridgestone/Firestone, Inc. v. Recovery Credit Services, Inc., 98 F.3d 13 (2d Cir. 1996) ............ 8

Carbone v. Marone, 2007 U.S. Dist. LEXIS 92350 (S.D.N.Y. Dec. 14, 2007) ............................. 5

Centauro Liquid Opportunities Master Fund, L.P. v. Bazzoni, No. 15 CV 9003-LTS-SN, 2019
      U.S. Dist. LEXIS 160052 (S.D.N.Y. Sep. 18, 2019) .......................................................... 9

Chase Bank, No. 06 Civ. 3126 (RJS), 2011 WL 856262 (S.D.N.Y. Mar. 9, 2011) ..................... 18

Cianci v. New Times Pub. Co., 639 F.2d 54, 60-61 (2d Cir. 1980) .............................................. 24

Cohen v. Koenig, 25 F.3d 1168 (2d Cir. 1994) ............................................................................... 9

Coliniatis v. Dimas, 848 F. Supp. 462 (S.D.N.Y. 1994)............................................................... 24

Condit v. Dunne, 317 F. Supp. 2d 344 (S.D.N.Y. 2004) .............................................................. 24

Coughlan v. Jachney, 473 F. Supp. 3d 166 (E.D.N.Y. 2020) ......................................................... 9

Deebs v. Alstom Transp., Inc., 346 F. App'x 654 (2d Cir. 2009).................................................... 5

DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104 (2d Cir. 2010)................................................... 23

Flamm v. Am. Ass'n of Univ. Women, 201 F.3d 144 (2d Cir. 2000) ............................................. 24

Fung-Schwartz v. Cerner Corp., No. 17-CV-233 (VSB), 2019 U.S. Dist. LEXIS 156920
      (S.D.N.Y. Sep. 13, 2019) .................................................................................................... 9

Gorman v. Fowkes, 949 N.Y.S.2d 96 (App. Div. 2nd Dept. 2012 ................................................. 8

Johnson v. MetLife Bank, NA., 883 F. Supp. 2d 542 (3d Cir. 2012) .............................................. 5

KCG Americas LLC v. Brazilmed, LLC, No. 15 CIV. 4600(AT), 2016 U.S. Dist. LEXIS 30497,
     2016 WL 900396 (S.D.N.Y. Feb. 26, 2016) ....................................................................... 9

Khudan v. Lee, No. 12-cv-8147 (RJS), 2016 U.S. Dist. LEXIS 122217, 2016 WL 4735364
      (S.D.N.Y. Sept. 8, 2016) ..................................................................................................... 5

Kolel Beth Yechiel of Tartikov, Inc. v. YLL Irrevocable Trust, 729 F.3d 99 (2d Cir. 2013) .......... 2

Kunik v. NYC Dep't of Educ., No. 15-CV-9512 (VSB), 2020 U.S. Dist. LEXIS 16728 (S.D.N.Y.
       Jan. 29, 2020) ...................................................................................................................... 5

Man Advisors, Inc. v. Selkoe, 174 A.D.3d 435 (App. Div. 1st Dept. 2019) ................................. 10

Mariano v. CVI Investments Inc., 809 F. App’x 23 (2d Cir. 2020) ................................................ 8



                                                                     iii
            Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 4 of 30


Meeker v. McLaughlin, No. 17-CV-5673 (SN), 2019 U.S. Dist. LEXIS 55086 (S.D.N.Y. Mar.
      31, 2019) ........................................................................................................................... 13

Niagara Mohawk Power Corp. v. Jones Chem. Inc., 315 F.3d 171, 175 (2d Cir. 2003) ............... 2

Restis v. Am. Coalition Against Nuclear Iran, Inc., 53 F. Supp. 3d 705 (S.D.N.Y. 2014)........... 23

Saji v. Nassau Univ. Med. Ctr., No. 13-CV-3866(JS)(AKT), 2017 U.S. Dist. LEXIS 26323
        (E.D.N.Y. Feb. 24, 2017) .................................................................................................... 2

Shear Enters., LLC v. Cohen, 189 A.D.3d 423 (App. Div. 1st Dept. 2020) ................................. 10

Solstein v. Mirra, 488 F. Supp. 3d 86 (S.D.N.Y. 2020)................................................................ 23

Stewart v. Jackson & Nash, 976 F.2d 86 (2d Cir. 1992) ................................................................ 8

Sw. Payroll Serv. v. Pioneer Bancorp, No. 1:19-CV-1349 (FJS/CFH), 2020 U.S. Dist. LEXIS
      137202 (N.D.N.Y. July 7, 2020)....................................................................................... 14
Vt. Teddy Bear Co. v. 1-800 Beargram Co., 373 F.3d 241 (2d Cir. 2004) ................................... 17

Wash. 1993, Inc. v. Hudson (In re Hudson), 420 B.R. 73 (Bankr. N.D.N.Y. 2009...................... 19

Wild Bunch, SA v. Vendian Entm't, LLC, 256 F. Supp. 3d 497 (S.D.N.Y. 2017) .......................... 9

Wood v. Town of E. Hampton, No. 08-CV-4197 (DRH) (AKT), 2014 U.S. Dist. LEXIS 1653
      (E.D.N.Y. Jan. 7, 2014) ...................................................................................................... 5
                                                                   Rules

Fed. R. Civ. P. 56(c) ....................................................................................................................... 2

Fed. R. Civ. P. 60(b)(2 .................................................................................................................. 19




                                                                      iv
        Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 5 of 30




I.      PRELIMINARY STATEMENT

        Plaintiffs Michael Rapaport (“Mr. Rapaport”) and Michael David Productions, Inc.

(collectively “Plaintiffs”) move for reconsideration of this Court’s March 29, 2021 Memorandum and

Order (ECF No. 151) (“Order”), which ruled upon both Plaintiffs’ Motion for Summary Judgment

(ECF No. 103) (“P’s Motion”) against Defendants Barstool Sports, Inc. (“Barstool”), David Portnoy

(“Mr. Portnoy”), Adam Smith (“Mr. Smith”), Kevin Clancy (“Mr. Clancy”), and Eric Nathan (“Mr.

Nathan”) (collectively “Defendants”) and Defendants’ Motion for Partial Summary Judgment (ECF

No. 119) (“D’s Motion”).

        P’s Motion was brought as to Counts I-IV and VII-XI of their First Amended Complaint

(“FAC”) (Doc. 60) and Barstool Sports’ only Counterclaim. D’s Motion was brought as to Counts IX-

XI of the FAC. The Order declined to rule on Counts I-IV and VII-VIII of the FAC and Defendants’

Counterclaim, granted Defendants’ request to dismiss Counts IX-XI of the FAC, and dismissed Count

IV of the FAC sua sponte.

        Upon review of the Order, it appears that several of the Court’s conclusions resulted from

oversights by the Court of 1) overwhelming authority from this District that conflicts with the Court’s

Order; and 2) factual matters 1 raised by Plaintiffs in P’s Motion and related filings. As discussed

below, respectfully, The Order also is affected by instances of clear error that have resulted in manifest

injustice to Plaintiffs. As such, Plaintiffs ask that this Court reconsider its conclusions within the Order.

In the alterative, Plaintiffs request that this Court certify these issues for interlocutory appeal and

acknowledge that the Order involves controlling questions of law as to which there are substantial



1
  It appears that a part of the evidentiary oversights is the result of Plaintiffs including additional
evidentiary items in their Counterstatement (ECF No. 141) (“P-CS”) to Defendant’s Rule 56.1
Statement (ECF No. 121) (“D-SOMF”) which were not present in Plaintiffs’ Rule 56.1 Statement
(ECF No. 105) (“P-SOMF”).


                                                    1
        Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 6 of 30




grounds for difference of opinion and that an immediate appeal from the Order would materially

advance the ultimate termination of the litigation.

       To assist this Court in its reconsideration of the Order, Plaintiffs have also submitted new

evidence that did not exist at the time P’s Motion, D’s Motion, and related filings were filed. Such

evidence directly rebuts presumptions considered by this Court in ruling on Count VIII of the FAC.

II.    LEGAL STANDARD

       A court should grant a motion for reconsideration when a moving party “identifies an

intervening change of controlling law, the availability of new evidence, or the need to correct a clear

error or prevent manifest injustice.” Saji v. Nassau Univ. Med. Ctr., No. 13-CV-3866(JS)(AKT), 2017

U.S. Dist. LEXIS 26323, at *8 (E.D.N.Y. Feb. 24, 2017) (quoting Kolel Beth Yechiel of Tartikov, Inc.

v. YLL Irrevocable Trust, 729 F.3d 99, 104 (2d Cir. 2013)).

       That standard must be applied in light of the summary judgment standard. Summary judgment

should be granted if “the pleadings, depositions, answers to interrogatories, and admissions on file,

together with affidavits, if any, show that there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). Whether a fact is

“material” is determined by the substantive law defining the claims. See Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). Once a party moves for summary judgment, the non-moving party

bears the burden of coming forward with more than “[c]onclusory allegations, conjecture, and

speculation.” Niagara Mohawk Power Corp. v. Jones Chem. Inc., 315 F.3d 171, 175 (2d Cir. 2003)

(internal quotation and citation omitted).

III.   BARSTOOL’S COUNTERCLAIM

       In its Order, the Court finds that there is a dispute of fact about how much total revenue

Barstool generated from Mr. Rapaport’s Rant Videos and declined to dismiss Barstool’s




                                                  2
        Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 7 of 30




Counterclaim on those grounds. (ECF. No. 151 at 17). The Court’s finding, however, is in clear

error as discussed more fully below because it overlooks the undisputed evidence in the record of

Barstool’s own document which clearly shows “Lifetime Gross Ad Revenue Earned” (i.e. the total

revenue Barstool generated from Mr. Rapaport’s Rant Videos). As discussed herein, Barstool’s

assertions are, at best, are a contrived attempt to manufacture a triable issue of fact, where in reality,

none exist.

        Barstool’s Counterclaim seeks $400,000 under the basis that Barstool terminated the Talent

Agreement for cause. (P-SOMF ¶54). Regardless of whether Barstool had proper cause for

terminating the Talent Agreement, Barstool would still be precluded from recovery due to a lack of

damages. (P-SOMF ¶¶51-52)

        Under Paragraph 3(b) of the Standard Terms, if the Talent Agreement is terminated by

Barstool for Mr. Rapaport’s material breach, “any pre-paid portions of [his] Guarantees will

immediately be refunded to Barstool and the only amounts owed to [him] by Barstool will be [his]

share of any Rant Revenue or Podcast Revenue collected by Barstool through the date of

termination.” (SOMF ¶51). In other words, Barstool’s counterclaim can only survive if 1) Mr.

Rapaport committed a material breach, and 2) Mr. Rapaport was paid more in guarantees than his

share of accrued Rant Revenue and Podcast Revenue.

        P’s Motion identified an internal document (“Revenue Document”) prepared by Barstool

that shows that the Rant and Podcast revenue collected by Barstool that was attributable to Mr.

Rapaport (his 60% of total revenue) as of February 5, 2018 was at least $417,646, with only

$182,354 remaining in possible recoupment to Barstool. (SOMF ¶52). The accuracy of this

document has not been contested by Barstool.




                                                    3
        Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 8 of 30




       Because Mr. Rapaport’s sixty-percent share ($417, 646) of total Rant and Podcast Revenue

($696, 077) exceeded the $400,000 in guarantees that he had received, Barstool has no damages

upon which to bring its Counterclaim. This is because even if Barstool’s termination of Mr.

Rapaport was “for cause,” which it wasn’t, Barstool’s termination of Mr. Rapaport would only

entitle it to recover any “Guaranteed Paid” ($400,000) that it had yet to recoup. Here, however, not

only had Barstool recouped all portions of paid guarantees, but Barstool earned an additional

$17,646 which should have been paid to Mr. Rapaport.

       Despite the clear language of the Revenue Document, the Order refused to grant summary

judgment to Plaintiffs on this issue on the basis that “Barstool maintains that this sum represents

the total revenue, of which Mr. Rapaport is only entitled to 60%, or $250,587.60,” and, as such, a

factual issue exists as to how much total revenue was generated from Mr. Rapaport’s podcast and

Rant videos. This decision constitutes clear error by this Court that stands against both the clear

language of the Revenue Document and controlling law.

       Barstool’s bare assertion about the meaning of the Revenue Document, in complete defiance


                                                 4
        Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 9 of 30




to its plain language and the contradictory effect that such an interpretation has on other portions

of the Revenue Document, is not sufficient to create a genuine issue of fact. 2 Rather, to oppose a

motion for summary judgment, a party must support their position with evidence such that the issue

is not so one sided that no reasonable person could find in their favor. See Carbone v. Marone, 2007

U.S. Dist. LEXIS 92350, at *11 (S.D.N.Y. Dec. 14, 2007) (recognizes that summary judgment

should be granted when “the non-moving party fails to support its asserted interpretation with

relevant extrinsic evidence or the evidence presented by the parties is so one-sided that no

reasonable person could decide to the contrary.”).

       Here, Plaintiffs established, both in P’s Motion and below, that “Lifetime Gross Ad Revenue

Earned” (emphasis added) clearly represents Mr. Rapaport’s earned portion of revenue, not only

because that is what the Revenue Document says, but also because it is the only interpretation where

the line “Remaining to Recoup” makes sense. To accept Barstool’s illogical assertion that “Lifetime

Gross Ad Revenue Earned” constitutes total revenue, of which Mr. Rapaport is only entitled to 60%

of that figure, or $250,587.60, requires a trier of fact to accept the following:




2
  See Khudan v. Lee, No. 12-cv-8147 (RJS), 2016 U.S. Dist. LEXIS 122217, 2016 WL 4735364,
at *5 (S.D.N.Y. Sept. 8, 2016) (finding that "Plaintiffs 'self-serving' and 'incomplete' testimony ...
is insufficient to create a genuine dispute of fact"); See also Deebs v. Alstom Transp., Inc., 346 F.
App'x 654,656 (2d Cir. 2009) ("[T]he only 'evidence' cited in plaintiffs' brief is their own selfserving
testimony and [the] plaintiffs have 'made no attempt ... to square their own speculative, and
subjective, testimony with the hard evidence adduced during discovery. Such evidence is
insufficient to defeat summary judgment."'); Wood v. Town of E. Hampton, No. 08-CV-4197 (DRH)
(AKT), 2014 U.S. Dist. LEXIS 1653, at *20 (E.D.N.Y. Jan. 7, 2014) ("[Defendant], on the other
hand, correctly argues that Plaintiffs claims are supported only by Plaintiffs’ own selfserving
deposition testimony which, by itself, would ordinarily be insufficient to create a triable issue of
fact."); Johnson v. MetLife Bank, NA., 883 F. Supp. 2d 542, 550-51 (3d Cir. 2012) (acknowledging
the precedent that conclusory, self-serving deposition testimony is insufficient to withstand a
motion for summary judgment); Kunik v. NYC Dep't of Educ., No. 15-CV-9512 (VSB), 2020 U.S.
Dist. LEXIS 16728, at *19 (S.D.N.Y. Jan. 29, 2020) (Found that "self-serving comments from [a]
deposition after the filing of this lawsuit cannot create an issue of fact.")


                                                   5
         Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 10 of 30




          1) It is pure coincidence that the Revenue Document lists $182,354 as the amount

             “Remaining to Recoup,” which is the exact amount left of Mr. Rapaport’s $600,000 in

             guarantees after subtracting out the “Lifetime Gross Ad Revenue Earned” ($600,000 -

             $417,646 = $182,354); and

          2) The “Remaining to Recoup” line is a mistake because the figure listed ($182,354) only

             makes sense if “Lifetime Gross Ad Revenue Earned” refers to Mr. Rapaport’s earned

             portion.

         In order for a party to “recoup” something, there must first be something to regain (e.g., a

forwarding of funds). 3 As the only funds that Barstool forwarded or was required to forward were

Mr. Rapaport’s guarantees, any interpretation of “Remaining to Recoup” that does not relate to

these guarantees is nonsensical. 4

         If $417,646 were truly total revenue, as opposed to Mr. Rapaport’s 60% of total revenue,

Barstool could have easily furnished evidence in support of this position and shown how this figure

was calculated. However, Barstool not only chose not to do so, but it failed to provide the necessary

documents for Plaintiffs to do so, in direct defiance of Plaintiff’s Requests for Production No. 3,

which requested “All documents concerning the Rant Revenue, Podcast Revenue and Net

Merchandise Revenue (as set forth in the Talent Agreement) that was received by and/or credited




3
    See Recoup, Merriam-Webster Dictionary, https://www.merriamwebster.com/dictionary/recoup.
4
  If $417,646 were to represent total revenue rather than 60% of total revenue, then 60% of this
amount ($250,587.60), when added to the amount remaining to be recouped ($182,354), would
equal $432,941.60. However, $432,941.60 is not a number that is grounded in any underlying
forwarding of funds or obligation to provide such a forwarding. As such, Barstool’s interpretation
of the Revenue Document necessitates a finding that portions of the Revenue Document were
drafted in error, something for which no arguments nor evidence have been presented. Barstool
should not be rewarded for failing to present evidence in support of its position.



                                                  6
       Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 11 of 30




to BSI,” and No. 15, which requested “All documents concerning Your allegation in Paragraph 50

of the Counterclaim that Barstool has suffered damages in the amount of at least $400,000.” If

Barstool’s assertions had any grounding in fact – which they don’t – they have utterly failed to

provide such facts to Plaintiffs and to the Court. Barstool should not be rewarded for hiding

evidence, especially when Barstool has submitted an untenable interpretation of the Revenue

Document that completely contradicts another portion of the document.

       In conclusion, Barstool’s dishonest interpretation of the Revenue Document is completely

contradicted by the Revenue Document and is clearly presented in an effort to confuse this Court.

Given the baselessness of Barstool’s interpretation, which is certainly not enough to create a

genuine dispute of fact, Plaintiffs respectfully request this Court reconsider its Order and grant

summary judgment to Plaintiffs as to Barstool’s Counterclaim.

IV.    COUNTS IX-X OF PLAINTIFFS’ FAC: FRAUDULENT CONCEALMENT AND
       INDUCEMENT

       Plaintiffs’ fraud claims focus on representations made by Barstool related to its ability to

provide a Weekly Show on Sirius Radio. Although Barstool disclosed to Plaintiffs through the Term

Sheet that Mr. Rapaport' s receipt of a Weekly Show was contingent upon Barstool entering into a

channel agreement with Sirius, Plaintiffs' fraud claims take issue with Barstool’s omissions and

misrepresentations relating to 1) the progress of and efforts made towards such an agreement being

entered into and 2) surrounding requirements that would need to be met before Barstool was able

to provide Mr. Rapaport with a Weekly Show. In this vein, the evidence provided in support of

Plaintiffs' fraud claims, as well as the damages sought and recoverable under those claims, are

distinct from Plaintiffs' breach of contract claims. (P-COMF ¶¶ 161; 346).

       As the Court noted in its Order, “[t]o show that his fraud claim does not duplicate his breach

of contract claim, Mr. Rapaport must (1) establish a legal duty separate from Barstool’s duty to



                                                 7
       Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 12 of 30




perform under the contract, (2) demonstrate a fraudulent misrepresentation extraneous to the

contract, or (3) identify special damages [that are caused by the misrepresentation and

unrecoverable as contract damages]. Bridgestone/Firestone, Inc. v. Recovery Credit Services, Inc.,

98 F.3d 13, 20 (2d Cir. 1996) (citations omitted)” (ECF. No. 151 at 26). This Court’s conclusion

that such elements were not established appears to be the result of the Court’s application of

inapplicable case law and a clear oversight of arguments and evidence presented in P’s Motion.

       A. Barstool’s Misrepresentations Were Extraneous to the Contract

       In ruling against Plaintiffs’ fraud claims, this court erroneously concluded that “Rapaport’s

fraud claims about Barstool’s ability and obligation to secure him an opportunity for a weekday

show impermissibly duplicate his breach of contract claim premised on the ‘good faith efforts’

provision of the Talent Agreement.” In support of this statement, this Court cites to Gorman v.

Fowkes, 949 N.Y.S.2d 96, 97-98 (App. Div. 2nd Dept. 2012) (opining that when “the alleged

misrepresentations amount[] only to a misrepresentation of the intent or ability to perform under

the contract,” then a claim for “fraud [is] wholly duplicative of the breach of contract claim”) and

Mariano v. CVI Investments Inc., 809 F. App’x 23, 27 (2d Cir. 2020) (affirming dismissal of fraud

claim “because it turns on conduct that was expressly contemplated by the contract”).

       The Second Circuit 5, including the Southern District of New York, has routinely ruled that

false statements about a party’s ability to perform under a contract are not duplicative of contract

claims. See e.g. KCG Americas LLC v. Brazilmed, LLC, No. 15 CIV. 4600(AT), 2016 U.S. Dist.




5
  Also note that the Second Circuit has held that “‘representations of present fact’ [..] give rise to a
separate claim of fraudulent inducement.” See e.g. Stewart v. Jackson & Nash, 976 F.2d 86, 89 (2d
Cir. 1992) (Holding that representations by Defendant that it “had recently secured a large
environmental law client” and “was in the process of establishing an environmental law
department” were not future promises but representations of present fact” that “support a claim for
fraudulent inducement which is distinct and separable from any contract action.”).

                                                   8
       Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 13 of 30




LEXIS 30497, 2016 WL 900396, at *4 (S.D.N.Y. Feb. 26, 2016) ("Representations about an entity's

ability to perform under a contract are distinct from representations that the entity will perform.");

See also Centauro Liquid Opportunities Master Fund, L.P. v. Bazzoni, No. 15 CV 9003-LTS-SN,

2019 U.S. Dist. LEXIS 160052, at *35-36 (S.D.N.Y. Sep. 18, 2019) (“As an initial matter,

[Plaintiff]’s fraudulent inducement claim is not duplicative of its claims for breach of contract. […]

[Plaintiff]’s fraudulent inducement claim is premised upon certain allegedly false or misleading

statements made by [Defendant] regarding its current and future business activities which relate to

[Defendant]’s capacity to perform under the Note and are thus sufficiently collateral to the contract

to sustain a separate claim for fraudulent inducement under New York law.”). 6




6
  Other citations include: Wild Bunch, SA v. Vendian Entm't, LLC, 256 F. Supp. 3d 497, 506
(S.D.N.Y. 2017) (“New York law is clear that, at a minimum, false statements about a party's
present financial condition or current ability to perform, made in order to induce a party to enter
into a contract, will support a claim of fraudulent inducement. Such statements are not ‘promissory
statement[s] of what will be done in the future,’ but are instead ‘misrepresentation[s] of a present
fact,’ made to induce the counter-party to enter the contract. […] It is one thing to promise to
perform a contract. It is quite something else to induce someone to enter a contract by lying as to
one's current financial condition, present ability to perform, and the like. Courts therefore cannot
recharacterize statements that are unmistakably about present facts and made for the purpose of
inducing a party to enter a contract as being about future intent to perform. Indeed, such an approach
would severely undercut the fraudulent inducement cause of action, because lies about one's
solvency and abilities to perform are exactly the sorts of lies that would likely induce a
counterparty to enter a contract.”) (emphasis added); Fung-Schwartz v. Cerner Corp., No. 17-CV-
233 (VSB), 2019 U.S. Dist. LEXIS 156920, at *15-16 (S.D.N.Y. Sep. 13, 2019) (finding that fraud
claim not to be duplicative of Plaintiffs' breach of contract claim where statements made were not
statements of the contractual terms or intent to perform the contract, but rather were collateral
statements about present facts—the functional capabilities of Defendants' computer system and
their staff to perform the contract—intended to obtain Plaintiffs' business.”); Coughlan v. Jachney,
473 F. Supp. 3d 166, 193 (E.D.N.Y. 2020) (holding that a claim for fraud was not duplicative of a
concurrently-filed claim for breach of contract as, “a relatively concrete representation as to a
company's future performance, if made at a time when the speaker knows that the represented level
of performance cannot be achieved, may ground a claim of fraud.”) (citing Cohen v. Koenig, 25
F.3d 1168, 1172 (2d Cir. 1994)).


                                                  9
       Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 14 of 30




       Many New York state courts have similarly concluded that fraudulent representations

regarding the ability of a Defendant to perform under a contract are not duplicative of contract

claims. See e.g. Man Advisors, Inc. v. Selkoe, 174 A.D.3d 435, 435 (App. Div. 1st Dept. 2019)

(“The foregoing states a claim for fraudulent inducement, which is not duplicative of plaintiff's

claim for breach of the guarantee. Plaintiff does not allege that [Defendant] misrepresented the

intent to perform on the guarantee and underlying promissory note, which would render the fraud

claim duplicative, but rather alleges that [Defendant] misrepresented his and [third party]’s ability

to perform.”); See also Shear Enters., LLC v. Cohen, 189 A.D.3d 423, 424 (App. Div. 1st Dept.

2020) (Overturning the trial court’s dismissal of fraud claims for duplicity as “plaintiff assert[ed]

that defendants misrepresented their very ‘ability to perform,’ an allegation that supports a non-

duplicative fraudulent inducement claim.”).

       These cases clearly demonstrate that fraud claims arising from a defendant’s representations

about its ability to perform under a contact are not duplicative of claims arising out of that contract.

As such, Plaintiffs’ respectfully request that this Court reconsider its Order and reach a finding in

Plaintiffs’ favor. However, to the extent this Court disagrees with its peers in this Circuit, including

this District, and those in New York state courts on what the controlling law is regarding the

duplicity of fraud claims with contract claims, the issue should be certified for an immediate

interlocutory review given this Circuit’s authority cited above that is in direct conflict with this

Court’s Order.

       B. Plaintiffs Established a Legal Duty Separate from Barstool’s Duty to Perform
          Under the Contract
       Under New York law, a party may have a duty to disclose when (1) it is in a fiduciary role,

(2) it made a misleading partial disclosure, or (3) it has superior knowledge that is not readily

available to the counterparty and knows that the counterparty is acting on mistaken knowledge.



                                                  10
         Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 15 of 30




Aetna Cas. & Sur. Co. v. Aniero Concrete Co., 404 F.3d 566, 582 (2d Cir. 2005) (emphasis added)

(citations omitted).

                1. Barstool’s Misleading Partial Disclosures and Duty to Remedy

         The Order erroneously concludes that “Rapaport offers no argument in support of the first

two scenarios.” (ECF. No. 26). This is not correct. P’s Motion argues that Barstool made misleading

partial disclosures to Mr. Rapaport, which were fundamentally material to the inducement to enter

into the Talent Agreement, and P’s Motion notes that Plaintiff relied upon Barstool’s misleading

partial disclosures as they were made from a position of superior knowledge about the status of the

negotiations with Sirius.7 As stated in P’s Motion:

         On Pages 9-10:

                “Since Plaintiffs’ first meeting with Mr. Portnoy, Barstool made continuous,
                knowingly false assurances to Plaintiffs that Mr. Rapaport would be provided a
                Weekly Show in ‘a matter of weeks at most.’ Mr. Rapaport considered the Weekly
                Show to be fundamental to any proposed agreement with Barstool, and had he
                known that a Weekly Show was unlikely, he would have more actively shopped
                himself and his content to other talent platforms. (SOMF ¶134)”

         On Page 10:

                “Due to Barstool’s withholding key information from Plaintiffs that it had learned
                from Sirius, Plaintiffs entered into the Talent Agreement. These omissions included
                that: (1) Barstool would not provide Mr. Rapaport a Weekly Show unless Sirius
                covered all costs (SOMF ¶113); (2) Sirius wouldn’t invest in Mr. Rapaport without
                an extension to its pre-existing contract with Barstool as it did not want to invest in
                a show that may be gone in six months (SOMF ¶119); (3) Barstool did not intend to
                extend its prior contract with Sirius and preferred to negotiate a new contract for its
                own radio channel (SOMF ¶118); (4) even if Sirius did invest in a show for Mr.
                Rapaport, it would not cover the full cost of the show (SOMF ¶136); and (5) a Sirius
                radio channel would not occur until after Memorial Day at the earliest. (SOMF
                ¶119). This information would have evidenced to Plaintiffs, months before the
                Talent Agreement was executed, that it was unlikely that Barstool would provide a
                Weekly Show.”

7
    See P-SoMF ¶¶106-137 for expanded timeline of relevant events.


                                                  11
       Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 16 of 30




       On Page 11:

               “Barstool also knew that Plaintiffs were relying upon the information it provided.
               (SOMF ¶123).”

       On page 12:

               “Barstool made repeated false statements about the progress of its deal with Sirius
               and its ability to provide a Weekly Show, including that a show could be provided
               in “a few weeks at most” and that a Weekly Show would be provided contingent
               upon Barstool contracting with Sirius for a radio channel. (SOMF ¶¶124, 129).”

       Although the Order correctly identifies that “Rapaport knew about the tentative nature of

the Barstool-Sirius negotiations when entering the Talent Agreement” (ECF. No. 151 at 26, fn 6),

the Order appears to reflect a misunderstanding of Plaintiffs’ fraud claims. The crux of Plaintiffs’

fraud claims is not whether Barstool ultimately entered into a deal with Sirius and provided Mr.

Rapaport with a Weekly Show, nor are Plaintiffs’ fraud claims premised on any failure by Barstool

to communicate that Mr. Rapaport would not receive a Weekly Show unless a deal was entered into

with Sirius. Those issues are relevant to Plaintiffs’ breach of contract claims, and as the Court notes,

Plaintiffs’ fraud claims would be duplicative of its contract claims if they were based on these

issues. They are not.

       Rather, Plaintiffs’ fraud claims are grounded in misrepresentations and omissions made by

Barstool during the negotiations of the Talent Agreement prior to its execution relating to the status

of its negotiations with Sirius, the likelihood and timing of a possible deal with Sirius, and the level

of certainty surrounding Barstool’s ability to offer Mr. Rapaport a Weekly Show.

       Mr. Rapaport made it clear to Barstool that its ability to provide a show to him on Sirius

was fundamental to him entering into a deal with Barstool. (P-SOMF ¶¶110, 111, 123). Despite

knowing this, Barstool made material misrepresentations to Mr. Rapaport suggesting that there was

a near certainty that Barstool would have the means to offer a Weekly Show to Mr. Rapaport. Even



                                                  12
       Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 17 of 30




if these representations were true at the time they were made – which they were not – Barstool was

obligated to correct such misstatements upon learning that a Weekly Show was virtually impossible

to occur. See Cochran v. Channing Corp., 211 F. Supp. 239, 243 (S.D.N.Y. 1962) (“Fraud may be

accomplished by false statements, a failure to correct a misleading impression left by statements

already made or, as in the instant case, by not stating anything at all when there is a duty to come

forward and speak.”). As alleged in the P’s Motion, Barstool knew that these representations were

false prior to the execution of the Talent Agreement. (P-SOMF ¶¶112-113, 116-120).

               2. Barstool’s Superior Knowledge and Duty to Disclose

       “The special facts doctrine holds that, ‘absent a fiduciary relationship between the parties,

there is nonetheless a duty to disclose when one party's superior knowledge of essential facts renders

a transaction without disclosure inherently unfair.’ To establish liability under this doctrine, the

plaintiff must allege that the material was ‘particularly’ within the knowledge of one party, and that

the information is such that it could not have been discovered by the other party through the exercise

of ordinary intelligence.” Meeker v. McLaughlin, No. 17-CV-5673 (SN), 2019 U.S. Dist. LEXIS

55086, at *4-5 (S.D.N.Y. Mar. 31, 2019) (citations omitted).

       As P’s Motion notes, Barstool’s knowledge of its contractual relations with Sirius was

exclusively within its possession and could not have uncovered by Plaintiffs. (ECF No. 104 at 11).

Nonetheless, the Court concluded that the special facts doctrine does not apply, finding that “the

record shows that Rapaport knew about the tentative nature of the Barstool-Sirius negotiations when

entering the Talent Agreement; the record does not support a finding that Barstool had to disclose

to Rapaport more granular details of its negotiations.” (ECF. No. 151 at 26, fn 6)

       Plaintiffs fail to see how Barstool’s misinformation regarding the status of its contractual

relations with Sirius constitutes “granular details.” The likelihood of a future agreement with Sirius

was of paramount concern to Mr. Rapaport in negotiating the Talent Agreement. During


                                                 13
        Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 18 of 30




negotiations, Barstool communicated, and Mr. Rapaport was of the understanding, that a deal with

Sirius was near certain. Barstool made these representations despite knowing that such a deal was

virtually impossible. However, regardless of whether this Court considers such details granular, the

granularity of details is not the standard for the special facts doctrine. Rather, the Second

Circuit has routinely held that the special facts doctrine applies whenever “one party has superior

knowledge that is not readily available/accessible to the other party and that party knows the other

party is acting on the basis of mistaken knowledge.” Sw. Payroll Serv. v. Pioneer Bancorp, No.

1:19-CV-1349 (FJS/CFH), 2020 U.S. Dist. LEXIS 137202, at *10 (N.D.N.Y. July 7, 2020) (citation

omitted). In such a scenario, the party with superior knowledge must furnish information sufficient

to rectify the mistaken knowledge to the extent that such information could not have been

discovered by the plaintiff through the exercise of ordinary intelligence. Id.

        Regardless of whether this Court considers certain information to be “granular,” the fact is

that Barstool never corrected Plaintiffs’ mistaken knowledge regarding the (un)likelihood of

Barstool entering into a deal with Sirius and being able to provide a Weekly Show. Again,

Plaintiffs’ only basis for the knowledge of the status of the likelihood of a deal with Sirius was

Barstool who had repeatedly made material misrepresentations during the course of negotiations of

the Talent Agreement. This alone shows Barstool’s failure to comply with the special facts doctrine,

which is a results-driven test (i.e. did the defendant provide information that is in its control and

unavailable to the plaintiff that was necessary to rectify plaintiff’s mistaken knowledge). No other

analysis is relevant.

        Given the clear error of law present in the Order’s analysis of the special facts doctrine,

Plaintiffs respectfully request that this Court reconsider its Order and, at the very least, find that the

special facts doctrine applies and that Plaintiffs’ fraud claims are not duplicative of its fraud claims.




                                                   14
       Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 19 of 30




However, should this Court choose not to do so, Plaintiffs respectfully request that this issue be

certified for an immediate interlocutory review.

       C. Plaintiffs Identified Special Damages
       As the Order notes, Mr. Rapaport’s fraud claims are not duplicative of his breach of contract

claims if he can identify special damages that are caused by the misrepresentation and

unrecoverable as contract damages. Despite Plaintiffs’ filings doing this very thing, the Order

wholly ignores Plaintiffs’ presentation of special damages.

       As noted in across Plaintiffs’ filings, Barstool’s fraud resulted in Mr. Rapaport accepting an

inferior offer to work for Barstool as opposed to CBS or some other company. At the time of

contracting with Barstool, Mr. Rapaport had a superior offer from CBS for his Podcast. (P-CS

¶161). This contract, at a minimum, was worth $120,000 more than Mr. Rapaport’s contract with

Barstool. Plaintiff respectfully refers the Court to P-CS ¶161 for a multi-page, comprehensive

comparison between the contracts offered to Mr. Rapaport by CBS and Barstool, as well as a

calculation of special damages, which for brevity’s sake are not detailed herein, but are incorporated

by reference. The CBS offer was also not the only competing offer presented to Mr. Rapaport by a

company besides Barstool.

       Had Barstool not lured Mr. Rapaport in with its misrepresentations regarding the Sirius

Show (which, again, was the very reason Mr. Rapaport contracted with Barstool), 1) Mr. Rapaport

would not have contracted with Barstool, 2) Mr. Rapaport would have more extensively negotiated

opportunities with other companies, and 3) through these negotiations, expected improvements

would have come to the offers presented to him. (P-CS ¶¶38, 165). However, even without

considering expected improvements to the offers presented to Mr. Rapaport, the fact is that

Plaintiffs have presented to this Court a non-speculative offer from which special damages can be

calculates for Barstool’s fraudulent acts. (P-CS ¶161) Plaintiffs have also submitted an expert report


                                                   15
        Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 20 of 30




authored by Sid Blum that speaks to damages incurred by Mr. Rapaport arising from Barstool’s

fraudulent representations. (P-SOMF ¶157)

        Given Plaintiffs’ uncontroverted evidence of special damages, there is no basis for

concluding that such a presentation of damages is insufficient, especially since Defendants have

not even attempted to oppose this presentation of evidence. As such, at the very least, Plaintiffs’

fraud claims should be found to be non-duplicative of their fraud claims. Again, to the extent the

Court declines to reconsider its Order, Plaintiffs respectfully request that this Court certify this issue

for interlocutory appeal.

V.      COUNT VIII OF PLAINTIFFS’ FAC: BREACH OF CONTRACT (SECTION 4 OF
        PRINCIPAL AGREEMENT)

        The heart of Count VIII of the FAC is that Barstool failed to “[u]se good faith efforts to

promote [Rapaport] and [his] brand,” as provided by Section 4 of the Talent Agreement. Without

addressing Barstool’s failure to promote Mr. Rapaport’s Rant videos and its blocking of Mr.

Rapaport’s involvement with business partners, this claim should be a clear-cut case of breach of

contract based on irrefutable evidence that Barstool openly disparaged Mr. Rapaport and his brand

prior to his departure from Barstool.

        As Plaintiffs noted in their filings, prior to Mr. Rapaport’s termination, Barstool engaged

in a campaign designed to destroy Mr. Rapaport and his brand. (P-SOMF ¶404). In addition to the

statements claimed by Plaintiffs to be defamatory 8, Barstool repeatedly accused Mr. Rapaport of

being insane, delusional, bipolar, stupid, unsanitary, a “slave catcher,” a crazy person, an idiot, and

“a one trick pony” whose “trick sucks” on its platform. (P-SOMF ¶405). These attacks and




8
 Note that regardless of whether this Court finds such statements to be defamatory, such statements
would nonetheless be disparaging and a clear violation of Section 4 of the Talent Agreement.


                                                   16
         Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 21 of 30




encouragements by Barstool’s employees towards its fans to flood Mr. Rapaport’s Apple Podcast

with negative ratings and comments completely destroyed the marketability of Mr. Rapaport’s

Podcast. (P-SOMF ¶¶318-340; 360-405).

         The fact that these attacks happened is undisputed, as is the fact that these attacks occurred

prior to Mr. Rapaport’s termination. In fact, Barstool did not present a shred of evidence, argument,

or legal authority across its filings on whether these attacks constitute a violation of Section 4 of

the Talent Agreement. See e.g. ECF. Dkt. No. 134 at 32-33. Barstool has only contested whether it

made good faith efforts to monetize Rant videos. However, it has never addressed the clear breach

of Section 4 of the Talent Agreement that occurred when Barstool attacked Mr. Rapaport and his

brand during his employment with Barstool.

         Where, as here, a non-moving party fails to oppose a movants' assertions raised in support

of its summary judgment motion, “summary judgment, if appropriate, shall be entered against him.”

Vt. Teddy Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004). Summary judgment

is appropriate so long as “each statement of material fact is supported by record evidence sufficient

to satisfy the movant's burden of production.” Jackson v. Fed. Express, 766 F.3d 189, 194 (2d Cir.

2014).

         There is no basis for denying summary judgment to Plaintiffs on this issue, and any such

denial constitutes clear error in light of no legal authority, evidence, or argument being presented

in opposition to Plaintiffs’ thoroughly evidenced position. Despite this, the Order cites to Chase

Bank, No. 06 Civ. 3126 (RJS), 2011 WL 856262, at *4 (S.D.N.Y. Mar. 9, 2011) for the proposition

that the interest of contracting parties are generally coterminous. Unless this statement was made

only in reference to Barstool’s failure to promote Mr. Rapaport’s Rant videos, which itself was

addressed in P’s Motion and P-SOMF, it is unclear why such a presumption is being cited in the




                                                  17
        Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 22 of 30




face of clearly contradicting facts. As already noted, the uncontroverted facts show that Barstool

attacked Mr. Rapaport and his Podcast’s brand during his employment. Barstool’s motivations for

making these attacks, and whether such an attack go against Barstool’s own self-interest, is

irrelevant.

        Although this should be the end of this Court’s review of this issue and result in a granting

of summary judgment in Plaintiffs’ favor, Plaintiffs direct this Court to further uncontroverted

evidence in the record that shows that Mr. Rapaport’s and Barstool’s interest were not-coterminous

(even though this issue is irrelevant).

        As noted in Plaintiffs’ filings, Barstool decided well in advance of Mr. Rapaport’s

termination that his one-year contract would not be renewed, and it had already begun to block the

allocation of advertising and promotional opportunities to Mr. Rapaport. (P-SOMF ¶¶140-147, 156;

P-CS ¶¶132-133). Given Barstool’s decision not to renew Mr. Rapaport’s contract, Barstool, a

company based on controversy, certainly had an incentive to attack Mr. Rapaport. (P-SOMF ¶¶70-

79). By attacking Mr. Rapaport, not only was Barstool able to create a public spectacle through

which it generated considerable site traffic and sold merchandise (P-SOMF ¶¶39, 41, 340), but

Barstool was able to use this spectacle as pretext (albeit ineffective pretext) to get Barstool out of

paying Mr. Rapaport the remaining $200,000 in guarantees that he was owed under the Talent

Agreement (P-SOMF ¶51).

        Should this Court feel Plaintiffs’ uncontroverted evidence to be insufficient to dispel its sua

sponte but unfounded belief that Barstool would not attack its own employees, Plaintiffs direct the

Court’s attention to a public dispute between Keith Markovich (“Mr. Markovich”), Barstool’s




                                                  18
          Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 23 of 30




Editor in Chief 9, and Kirk Minihane, a Barstool host, that transpired in June 2020. 10 The dispute

resulted from Mr. Markovich publishing an article designed to cast Mr. Minihane as “a bigoted

know-nothing and a howling racist.” See Declaration of Jacob Vega (“Vega Decl.”), Attachment 4.

          During the dispute, Mr. Minihane invited Mr. Markovich onto his show and called him out

for coordinating an attack against him to try and get him fired. (Vega Decl., Attachment 2 at 0:42-

0:53). Although Mr. Markovich initially deflected responsibility for publishing the article, he later

admitted that he published the article because he “hated” Mr. Minihane. (Vega Decl., Attachment

2 at 4:36-5:00). Mr. Markovich further admitted to timing the article’s release to maximize the

audience of the article and to cause Barstool’s fans to go on the attack and to cause a spiral of

controversy. (Vega Decl., Attachment 2 at 5:57-6:17).

          As part of a series of videos on the controversy, Mr. Minihane and his co-host noted how

being accused of being a racist by their own company (Barstool) is damaging to relations with

advertisers. (Vega Decl., Attachment 1 at 0:42-0:47). Defendants David Portnoy and Kevin Clancy

and Dan Katz, an employee of Barstool, also admitted that the article was inappropriate and Mr.

Minihane had every right to be mad about it being published. (Vega Decl., Attachment 3 at 16:29-

16:41).

          As part of the public feud between Mr. Minihane and Mr. Markovich, Barstool sold

merchandise promoting Mr. Markovich’s termination and the term “#FireKMarko” went trending

on Twitter in the United States. (Vega Decl., Attachment 4)



9
 Note that Mr. Markovich was also the Editor in Chief during Mr. Rapaport’s employment with
Barstool and participated in the attacks made against him. (P-SOMF ¶¶22, 197, 198).
10
   FRCP 60(b)(2) allows a court to review newly discovered evidence provided it: “1) be newly
discovered; (2) could not, with reasonable diligence, have been discovered in time for a new trial
[or dispositive motion]; and (3) be presented within a year of entry of the judgment.” Wash. 1993,
Inc. v. Hudson (In re Hudson), 420 B.R. 73, 92-93 (Bankr. N.D.N.Y. 2009)


                                                 19
       Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 24 of 30




       Plaintiffs’ highlight the controversy between Mr. Markovich and Mr. Minihane only to

further dispel any presumption that exists that Barstool would not attack its own employees,

something directly contradicted by the bevy of evidence already in the record. Afterall, the dispute

between Mr. Markovich and Mr. Minihane is a direct example of Barstool’s own Editor and Chief

admitting to attempting to destroy the reputation of one of Barstool’s employees (as he did with

Mr. Rapaport) due to a personal grudge.

       However, as already noted, this Court’s review of whether there is a presumption of whether

a company would attack its own employees is ultimately irrelevant as the evidence clearly

establishes that Barstool did attack and severely damage Mr. Rapaport’s brand, and that of his

Podcast, during his time with Barstool. As this evidence is uncontroverted and Defendants have

failed to submit any evidence, case law, or arguments to the contrary, it would be clear error not to

grant summary judgement to Plaintiffs on Count VIII of the FAC, at least with respect to Barstool’s

attacks against Mr. Rapaport that happened prior to his termination in clear violation of Section 4

of the Talent Agreement.

VI.    COUNT XI OF PLAINTIFFS’ FAC: DEFAMATION AND DEFAMATION PER SE

       The Orders sweeping dismissal of Plaintiffs’ defamation claims appears to result, in large

part, from oversights of evidence and non-adherence to governing standards. 11



11
   In addition to the matters discussed below, Plaintiffs address cases cited by the Court for the
presumption that statements made online constitute statements of opinion rather than fact. However,
as noted in Plaintiffs’ Reply Brief (ECF No. 142 at 21), the cases cited by Defendants (and to which
this Court cites in its Order), all involved anonymous message boards, chat rooms, and weblogs.
None of these cases stand for the position that statements posted online have less credibility than
statements made in other mediums. They only stand for the position that representations made by
anonymous and pseudo-anonymous individuals are less credible. Here, the statements were made
by known individuals without a shield of anonymity and from verified twitter accounts. As such,
Defendants statements would have been treated as fully credible, especially given their
representations as such. (P-SOMF ¶¶301-310). This credibility was observed by Defendants’ own
       (footnote continued)


                                                 20
       Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 25 of 30




       A. Overlooked Evidence that Barstool’s Audience Interpreted Defendants’
          Defamatory Statements as True

       The Court’s review of Defendants’ defamatory statements wholly ignores how Barstool’s

audience interpreted Defendants’ statements and how secondary audiences interpreted these

statements as they were repeated at Defendants’ request. Given the implications of this Court’s

subjective review of whether Defendants’ statements would be perceived as statements of fact or

mixed opinion, this oversight constitutes clear error.

       As Plaintiffs note, prior to the 24-hour window in which Mr. Rapaport was terminated, Mr.

Rapaport’s Podcast had received only a single Apple Podcast rating accusing him of having herpes

(7-17-2017) or of being a racist (10-24-2017). The 10/24/2017 rating followed Barstool calling Mr.

Rapaport a “low key racist.” (P-CS ¶354; 359). Similarly, prior to the 24-hour window in which

Mr. Rapaport was terminated, Mr. Rapaport had never been accused in his Apple Podcast ratings

of being a stalker or a fraud or beating women. (P-CS ¶355; 359). However, during and subsequent

to Defendants’ onslaught of defamatory statements against Mr. Rapaport, his podcast received




expert. (P-CS ¶306). See also Solstein, 488 F. Supp. 3d 86 (“[A]lthough courts have ‘noted that
statements made online in blogs or forum boards are more likely to be interpreted as opinion,’ courts
have also found that such statements may qualify as defamation. See, e.g., Watson v. N.Y. Doe 1,
439 F. Supp. 3d 152, 162 (S.D.N.Y. 2020) (finding that a defendant's Facebook comments could
"reasonably be read to suggest that [the defendant] intended to endorse the alleged defamatory
statement that the plaintiff sexually assaulted women"); Goldman, 417 F. Supp. 3d at 173 (finding
that the plaintiff stated a claim of defamation when the defendant published "numerous statements"
on Facebook accusing the plaintiff of rape); Krusen v. Moss, 174 A.D.3d 1180, 105 N.Y.S.3d 607
(App. Div. 2019) (finding that a statement on Facebook that the plaintiff was "pilfering free gas
from taxpayers" was "susceptible to a defamatory meaning, in as much as it conveys, at a minimum,
serious impropriety and, at worst, criminal behavior" (citations, alterations, and quotation marks
omitted)).”)
The Court’s mischaracterization of legal precedent and oversight of evidence constitutes clear error
and should result in a reversal of the Order, or at least a certification of issues for interlocutory
review, to the extent that such mischaracterizations served as a basis for the Order’s dismissal of
Plaintiffs’ defamation claims.


                                                 21
         Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 26 of 30




thousands of negative statements accusing him of being a “racist,” a “race baiter,” a “sexual

abuser,” a “women beater/abuser,” a “wife beater,” 12 a “rapist,” a “fraud,” a person who “hates

black people,” a “woman assaulter,” a “stalker,” and a “hitter of women,” as well as having “herpes”

and an “STD.” (P-CS ¶357; 359).

         These ratings and comments show that the audience did, in fact, accept the defamatory

statements about Rapaport as fundamentally true. (P-CS ¶358). This is evidenced for example by

the fact that when searching “Michael Rapaport” on Bing, “Michael Rapaport herpes” is the first

item listed on “related searches for Michael Rapaport.” (P-CS ¶352). Given that the evidence shows

that Barstools audience clearly did interpret Defendants’ statements as true, something that

Defendants admitted to intending, despite knowing their falsity, as part of a “war” with Mr.

Rapaport designed to ruin him and “put [him] down like a wounded animal,” 13 the Court’s Order

is noticeably devoid of any analysis of this reality. Instead, the Court focuses on the “likelihood”

that a reasonable observer would understand the statements to be assertions of fact or opinion, while

turning a blind eye to the fact that reasonable observers in droves did, in fact, believe Defendant’s

assertions about Mr. Rapaport to be factually true and repeated them presuming them to be true.

         B. Overlooked Evidence Relating to Accusations that Mr. Rapaport is a Fraud and a
            Racist

         The challenged representations relating to fraud are blog posts, tweets, online articles and

videos, and radio comments labeling Rapaport a “fraud,” “wannabe fraud hack,” a “fucking fraud,”

a “fraudulent sack of shit,” a “fucking chump fraud,” a “lying deadbeat fraud hack,” “a loser, and




12Such statements evidence the Court’s clear error in concluding that Defendants’ distribution of a
video that suggested Mr. Rapaport made his ex “black and blue” alongside a photo of his ex-wife
would not infer that Mr. Rapaport had physically assaulted his ex-wife.
13
     See P-SOMF ¶¶272-300, 321, 368-373.


                                                 22
       Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 27 of 30




fraud, and an asshole,” “a fraud hack of a coward,” “a pasty sickly race baiting fraud hack,” the

“biggest fraud I’ve ever met,” an “all-time fraud,” and other variations on these themes. (DCSOMF

¶¶221, 224-49.)

       The Order recognizes that calling someone a liar is capable of being proven true or false.

(ECF. No. 151 at fn 17). However, the Order is marred by the erroneous observation that Mr.

Rapaport did not “offer any objective evidence that would prove that the ‘fraud,’ ‘hack,’ ‘wannabe,’

or ‘liar’ statements are false. According to Defendants, their accusations that Mr. Rapaport is a

fraud are all “based on disclosed facts: Smith’s belief that Rapaport had refused to pay on a bet and,

as a result, was a fraud.” (ECF No. 11 at 14). Although not all of Defendants’ statements directly

reference the bet, Defendants have taken the position that broader context would have informed

reasonable viewers of these facts.

       As such, P-CS ¶¶40-41 provided pages of analysis and evidentiary support showing that 1)

the alleged bets upon which Defendants claimed to have based their defamatory statements never

happened, 2) one of the bets, which purportedly was made on DraftKings, was objectively

impossible and could not have occurred due to the limitations of DraftKings’ platform, and 3) Mr.

Smith later admitted that one of the bets did not occur (though for purposes of trashing Mr.

Rapaport, has returned to claiming that it did).

       Given that Defendants’ have sought refuge for their defamatory statements through the facts

disclosed in Mr. Smith’s blog posts, the fact that these blogs were knowingly falsified subjects

Defendants to liability for their accusations that Mr. Rapaport is a fraud as “opinions based on false

facts are actionable against a defendant who had knowledge of the falsity or probable falsity of the

underlying facts.” Solstein v. Mirra, 488 F. Supp. 3d 86 (S.D.N.Y. 2020) (quoting Restis v. Am.

Coalition Against Nuclear Iran, Inc., 53 F. Supp. 3d 705, 719 (S.D.N.Y. 2014)); see also DiFolco




                                                   23
       Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 28 of 30




v. MSNBC Cable L.L.C., 622 F.3d 104, 114 (2d Cir. 2010) (stating the same and reversing a district

court's dismissal of a defamation claim based on a statement of opinion because the plaintiff alleged

that the defendants knew of the falsity of the underlying facts).

       Similarly, to the extent that other Defendants accused Mr. Rapaport of being a fraud in

reliance upon Mr. Smith false statements, those Defendants would similarly be liable for

defamation. As noted in Solstein, 488 F. Supp. 3d 86,

               “‘It is well settled that [a defendant] cannot escape liability simply because

       [he is] conveying someone else's defamatory statements without adopting those

       viewpoints as [his] own.’ Biro, 883 F. Supp. 2d at 461 (also noting that the Second

       Circuit has “expressly embraced the ‘widely recognized’ rule that ‘one who

       republishes a libel is subject to liability just as if he had published it originally’”

       (quoting Cianci v. New Times Pub. Co., 639 F.2d 54, 60-61 (2d Cir. 1980)); see also

       Flamm v. Am. Ass'n of Univ. Women, 201 F.3d 144, 152 (2d Cir. 2000) (“[T]he fact

       that a particular accusation originated with a different source does not automatically

       furnish a license for others to repeat or publish it without regard to its accuracy or

       defamatory character.” (citation and quotation marks omitted)); Condit v. Dunne,

       317 F. Supp. 2d 344, 364 (S.D.N.Y. 2004) (although statements were "literally true

       because [the] defendant clarifie[d] that he [was] merely retelling stories told to

       him[,]" the defendant was not "immune from a slander suit" because the stories

       themselves [were] false and defamatory"); Coliniatis v. Dimas, 848 F. Supp. 462,

       468 (S.D.N.Y. 1994) (finding that although a letter "purport[ed] to merely relay

       information" told by one person to another, the plaintiff's libel claim was actionable

       if he could prove that the factual assertions were “actually false”).”




                                                 24
       Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 29 of 30




       In addition to directly disproving the “disclosed facts” that Defendants purport to have made

their defamatory accusations that Mr. Rapaport is a fraud, which alone should result in a grant of

summary judgment in Plaintiffs’ favor, Plaintiffs also presented evidence showcasing additional

“undisclosed facts” inferred by Defendants’ accusations that Mr. Rapaport is a fraud and a racist.

See P-CS ¶¶305-310.

       For example, while Mr. Rapaport was still with Barstool, its employees, including

Defendants, would frequently comment on and tell stories about Mr. Rapaport and his relationship

and interactions with African Americans. (P-SOMF ¶316). These personal stories grounded

Defendants’ statements with the inference of providing an “inside look” into the life of Mr.

Rapaport. This added credibility to Defendants’ defamatory assertions and suggested that their

accusations were bases on undisclosed “inside look” experiences. Plaintiffs respectfully request that

in reconsidering Plaintiffs’ defamation claims arising from accusations of fraud that this Court also

review the submitted evidence.


VII.   CONCLUSION

       In light of the foregoing, Plaintiffs respectfully request that this Court reconsider its Order

and grant summary judgment to Plaintiffs on Counts VIII-XI of the FAC and Barstool’s

Counterclaim, or, in the alternative, either allow the Counts to proceed to a jury or certify relevant

issues of law discussed herein for an interlocutory appeal.




                                                 25
      Case 1:18-cv-08783-NRB Document 156 Filed 04/12/21 Page 30 of 30




DATED: April 12, 2020                         KING & BALLOW

                                              By: /s/Richard S. Busch
                                              Richard S. Busch (SB 5613)
                                              Attorney for Plaintiffs
                                              Michael Rapaport and Michael
                                              David Productions, Inc.
                                              1999 Avenue of the Stars, Suite 1100
                                              Century City, CA 90067




                                     26
